Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 11-20 in the reply filed on 6/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
In claim 15, last line, “preceeding” is misspelled and should be changed to --preceding--.
 In claim 16, last line, “preceeding” is misspelled and should be changed to --preceding--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, lines 2-3, Applicant recites the limitation a path for,… and it is unclear what constitutes this path?  It is noted that the latter part of lines 2-3 recite opposing calender$3 rolls so should the claim recite, --a path for advancing a lithium ion cell substrate, the path defined by a pair of opposing calendaring rolls, the substrate for advancing between the opposing calendaring rolls--?  Clarification is necessary.
In claim 11, lines 2-3, it is unclear whether Applicant is positively claiming a lithium ion cell substrate as a part of the claimed invention because it is describe in the functional description of the path?  Clarification is necessary.
In claim 11, lines 4-7, Applicant recites at least one atmospheric plasma deposition device positioned to,…and it is unclear whether Applicant intends for a connected supply of particles including material thereto are deemed a part of the claimed invention?   This is not clear because the structure is to the deposition device, however, the materials are set forth in the functional language to the deposition device.   Clarification is necessary.
In claim 11, lines 4-7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11, lines 4-7 recites the broad recitation “supply [,] particles of an electrode material”, and the claim also recites active electrode material and metal which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 In claim 12, Applicant recites at least one second side atmospheric plasma deposition device positioned to,…and it is unclear whether Applicant intends for a connected supply of particles of a second electrode material including material thereto are deemed a part of the claimed invention?   This is not clear because the structure is to the second side deposition device, however, the materials are set forth in the functional language to the second side deposition device.   Clarification is necessary.
In claim 12, lines 4-7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12, lines 4-7 recites the broad recitation “supply [,] particles of a second electrode material”, and the claim also recites active electrode material and second metal which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 In claim 13, Applicant recites excessive alternative language which imparts ambiguity as to the metes and bounds of the claim (see line 1 “either” to line 3, “optionally” to line 6, “or”).  It is suggested that structural detailing be placed in separate dependent claims.  
In claim 13, lines 2-5, Applicant recites the limitations (both instances) a path for,… and it is unclear what constitutes each path?  Clarification is necessary.
In claim  13, lines 2-5, it is unclear whether Applicant is positively claiming a second lithium ion cell substrate and a third lithium ion cell as parts of the claimed invention because both substrates are describe in the functional description of the path (both instances)?  Clarification is necessary.
In claim 13, lines 7-10, Applicant recites at least one atmospheric plasma deposition device positioned to,…and it is unclear whether Applicant intends for a connected supply of particles including material thereto are deemed a part of the claimed invention?   This is not clear because the structure is to the deposition device, however, the materials are set forth in the functional language to the deposition device.   Clarification is necessary.
In claim 13, lines 9 and 12, it is unclear what constitutes “metal suitable”?  What is suitable?
In claim 14, Applicant recites at least one atmospheric plasma deposition device positioned to,…and it is unclear whether Applicant intends for a connected supply of particles including metal thereto are deemed a part of the claimed invention?   This is not clear because the structure is to the deposition device, however, the metal particles are set forth in the functional language to the deposition device.   Clarification is necessary.
In claim 14, lines 3 and 6, it is unclear what constitutes “metal suitable”?  What is suitable?
In claim 14, line 4, Applicant recites “the opposing calendaring rolls” and it is unclear if this is the calendaring rolls of the second pair or first pair?  It appears as though the language should be amended to reflect, --the second pair of opposing calendaring rolls--.
In claim 14, line 6, Applicant twice recites, “a current collector layer,…a current collector layer”.  It is unclear what is meant to be claimed with respect to the current collector which is recited earlier in line 3.
In claim 15, Applicant recites excessive alternative language which imparts ambiguity as to the metes and bounds of the claim (see line 2 “or” to line 6, “or” to line 8, “or” to line 9, “or”).  It is suggested that structural detailing be placed in separate dependent claims.  
In claim 15, lines 1-3, Applicant recites the limitation a path for,… and it is unclear what constitutes this path?  It is noted that the latter part of lines 2-3 recite opposing calender$3 rolls so should the claim recite, --a path for advancing a lithium ion cell substrate, the path defined by  pairs of opposing calendaring rolls, the substrate for advancing between the pairs of opposing calendaring rolls--?  Clarification is necessary.
In claim 15, lines 2-3, it is unclear whether Applicant is positively claiming a lithium ion cell substrate as a part of the claimed invention because it is describe in the functional description of the path?  Clarification is necessary.
In claim 15, lines 4-7, Applicant recites at least one atmospheric plasma deposition device positioned to,…and it is unclear whether Applicant intends for a connected supply of particles including material thereto are deemed a part of the claimed invention?   This is not clear because the structure is to the deposition device, however, the materials are set forth in the functional language to the deposition device.   Clarification is necessary.
In claim 15, lines 4-7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, lines 4-7 recites the broad recitation “supply [,] particles of an electrode material”, and the claim also recites active electrode material and a metal which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 16, Applicant recites at least one second side atmospheric plasma deposition device positioned to,…and it is unclear whether Applicant intends for a connected supply of particles of a second electrode material including material thereto are deemed a part of the claimed invention?   This is not clear because the structure is to the second side deposition device, however, the materials are set forth in the functional language to the second side deposition device.   Clarification is necessary.
In claim 17, Applicant recites the limitation a path for,… and it is unclear what constitutes this path?  Clarification is necessary.
In claim 17, lines 2-3, it is unclear whether Applicant is positively claiming a second lithium ion cell substrate as a part of the claimed invention because it is describe in the functional description of the path?  Clarification is necessary.
In claim 18, Applicant recites the limitations a path for,… (both instances) and it is unclear what constitutes these paths?  Clarification is necessary.
In claim 18, it is unclear whether Applicant is positively claiming a second lithium ion cell substrate and a third lithium ion cell substrate as a part of the claimed invention because both are described in the functional description of each of the paths?  Clarification is necessary.
In claim 19, lines 2+, Applicant recites at least one atmospheric plasma deposition device positioned to,…and it is unclear whether Applicant intends for a connected supply of particles including metal thereto are deemed a part of the claimed invention?   This is not clear because the structure is to the deposition device, however, the metal is set forth in the functional language to the deposition device.   Clarification is necessary.
In claim 19, lines 3 and 6, it is unclear what constitutes “metal suitable”?  What is suitable?
In claim 20, lines 2+ and 5+, Applicant recites at least one atmospheric plasma deposition device positioned to,… (both instances) and it is unclear whether Applicant intends for a connected supply of particles including metal thereto are deemed a part of the claimed invention?   This is not clear because the structure is to the deposition device (both instances), however, the metal is set forth in the functional language to the deposition device.   Clarification is necessary.
In claim 20, lines 3, 6, and 9, it is unclear what constitutes “metal suitable”?  What is suitable?

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
at least one atmospheric plasma deposition device in claims 11, 13, 14, 15, 19, and 20.
at least one second atmospheric plasma deposition device in claims 12 and 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Interpretation-112(f)
The at least one atmospheric plasma deposition device invokes the provisions of 35 U.S.C. 112(f) and this device has been interpreted to be an atmospheric plasma generator including plasma sprayer in accordance with the disclosure [0042] or any art recognized equivalent atmospheric plasma generator or spraying structure.

The at least one second atmospheric plasma deposition device invokes the provisions of 35 U.S.C. 112(f) and this device has been interpreted to be a duplicate structure of the [first]  atmospheric plasma generator including plasma sprayer in accordance with the disclosure [0042] or any art recognized equivalent atmospheric plasma generator or spraying structure.

	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                       Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (WO2012/013286 [see English translation]) in view of Buske (WO2011107510 [see English translation]).
Schaefer provides an apparatus for depositing layers on a substrate, the apparatus comprising a path for advancing the substrate (i.e., 22-1, see Fig. 5), the path including at least one drive roller and at least one calender arrangement (i.e., actuated pressurized opposed pressure roller pair/calendaring roller pair. (i.e., 118, [see bottom of page 11]; see Fig. 5); at least one plasma deposition device including a plasma spray device (i.e., 116c, see Fig. 5) able to deposit particles or powdery material (see [pgs. 3 and 4 for materials used]) on the substrate, the final product including a lithium ion battery, and the calender arrangement is operable to press deposited particles into an electrode layer on a side of the substrate.  Schaefer provides for an apparatus wherein plasma spraying is provided with a supply of powdery material processed into the plasma spray such that in the plasma spray device, plasma is formed and accelerated with added material (i.e., Z from a supply) being melted, entrained, and hurled as a spray mist (particles) on the surface of the substrate to be coated (i.e., current collector), and particles to be coated would be activated by heating from the plasma device and thereby deposited as a stream of particles on the substrate surface [see pages 7-8], wherein since the particles are melted, the particles would be heated and bonded with the substrate.  The Schaefer plasma spraying device would thereby define an atmospheric plasma deposition device or at least an equivalent thereof to Applicant’s instantly claimed atmospheric plasma deposition device (in light of 35 USC 112(f) claim interpretation).  The intended materials to be deposited and that of the materials for the substrate have been given no patentable weight because these materials are not clearly positively recited as being part of the claimed invention (see 35 USC 112(b) issues above).  Schaefer further provides for radiant heating (see arrow 127) via heater (126) into the area of gap of the coated substrate and calender arrangement (see Fig. 5).  The Schaefer plasma spraying device deposits particles (see 116c) upstream of the gap of the calender arrangement (118).  Schaefer does not deposit particles into the gap between a side of the substrate and one of the pressure rolls of the calender arrangement.  However, Buske provides in a deposition apparatus for depositing material on a metal foil substrate [see bottom page 2], use of an atmospheric plasma spray device or plasma jet nozzle (48, see Fig. 3) to apply activated melted material to the substrate, the plasma jet nozzle positionable to deposit material upstream of a pressing roll (20/ 22; see Fig. 1).  Alternatively, Buske shows that the plasma jet nozzle may be positioned to deposit material into a gap between a side of the substrate and one pressure roll (not numbered in Fig. 3) to press and bond material and the substrate together while the material is in a melted or molten state [see page 11].  In light of the teachings of Buske, it would have been obvious to one of ordinary skill before the effective filing date of the invention to position the Schaefer atmospheric plasma spray device to deposit material into the gap between a side of the substrate and one pressure roll of the calender arrangement in order to facilitate the bonding of the molten material and substrate together to form the battery product.  Furthermore, one of ordinary skill in the art would appreciate that in positioning the Schaefer atmospheric plasma spray device to deposit material into the gap between a side of the substrate and one pressure roll of the calender arrangement, the need for the Schaefer heater would be eliminated because dispensed particulate material would be hot and molten in form when bonding with the substrate.  The elimination of the heater in the apparatus would lower manufacturing costs.  The resulting combined apparatus would yield predictable results.  No inventive effort would have been required.
Regarding claim 12, Schaefer recognizes that that the routineer in the art would appreciate a second side of the substrate being plasma sprayed as evidenced by Figs. 2 and 6 as this would allow plural layers of materials to be bonded with the substrate at the same time to lower manufacturing costs.  As such, it would have been obvious to one of ordinary skill before the effective filing date of the invention to provide for a substrate second side plasma spray device to apply same or different material from that of the [first] plasma spray device to deposit material into a second gap forming a multilayered battery product between a second side of the substrate and a second pressure roll of the calender arrangement.  Again, the apparatus as defined by the combination above would provide multiple molten materials to be simultaneously applied, pressed, and bonded to both sides of the substrate in the calender arrangement to form a multilayered battery product with lowered manufacturing costs.
Regarding claim 13, the apparatus as defined by the combination above would at least provide for an additional path for advancing a second substrate (22-2) around at least a portion of one of the pressure rolls of the calender arrangement (see Fig. 5 of Schaefer).

Allowable Subject Matter
Claims 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 14 would be allowable because the combined prior art while minimally providing a path for supply of a substrate used to form a lithium ion battery combined with an atmospheric plasma device to deposit particles on the substrate in a gap on one or both sides of a substrate in an opposed pressure roller arrangement or opposed calender rolls even additionally including a downstream deposition/injection device and secondary calendering arrangement, the combined prior art does not teach or suggest second opposed calender rolls having at least one atmospheric deposition device to deposit particles into a gap between a calendered deposited electrode layer on the substrate and a first one of the second pair of opposing calender rolls.
Claims 15-20 would be allowable because the combined prior art while minimally providing a path for supply of a substrate used to form a lithium ion battery combined with an atmospheric plasma device to deposit particles on the substrate in a gap on one or both sides of a substrate in an opposed pressure roller arrangement or opposed calender rolls even additionally including a downstream deposition/injection device and secondary calendaring arrangement, the combined prior art does not teach or suggest at least a second pair or more of opposed calender rolls having at least one atmospheric deposition device to deposit particles into a gap between a first side of the substrate and at least a first one of the further pair or a first one of each of the further pairs of opposing calender rolls wherein the further pair or each of the further pairs of opposing calender rolls is/are operable to press deposited materials into an electrode layer on the first side of the substrate which is thicker than the calendered applied electrode layer produced by the preceding pair of opposing calendaring rolls.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth plasma spray into a nip roll arrangement:  Hideharu et al (JP200458436).  The following patent sets forth a series of plasma sprayers respectively dispensing materials between spaced roller pairs:  Toshiyuki et al (JP4897742).  The following patent sets forth atmospheric plasma spray treatment into a molding roll arrangement:  Koc et al (WO2018/124992).    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
10/18/2022